DETAILED ACTION
The response filed on 01/25/2021 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claim 28 is amended.
No new claim(s) is/are added.
Claims 28-29 and 31-45 are currently pending for examination.

Response to Arguments
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive.
Regarding claim 28, the Applicant has argued that, “the combination of Lim and Subramanian is not equivalent to “wherein the operating condition includes the wakeup radio of the station being in an active status” and “refrain[ing] from transmitting a synchronization 
In response to the Applicant’s argument, the Examiner respectfully disagrees because Lim teaches the operating condition includes the wakeup radio of the station being in an active status (see FIG. 11 and 12; LP-WUR is on; see ¶ [0116], LP-WUR is in an activated mode while the main radio is turn off); and Subramanian teaches refrain from transmitting the synchronization beacon at a first transmission time of the series of transmission times (see FIG. 12; see ¶ [0084-86], refrain to transmit beacon in at least one subslot of the at least one timeslot/first transmission time of the series of transmission times based on a presence of at least one other CP during the at least one subslot). One must be noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Thus, the argument is not persuasive.
This Office action is made Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 28-29, 38-39, 40, 43 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2019/0289549 A1) hereinafter “Lim” in view of Subramanian et al. (US 2015/0365155 A1) hereinafter “Subramanian”.

Regarding claim 28, Lim discloses an apparatus for wireless communications at an access point (see FIG. 22 and 23; see ¶ [0044] [0244], Access Point), comprising:
a processor (see FIG. 23; see ¶ [0244], a processor);
memory in electronic communication with the processor (see FIG. 23; see ¶ [0244], a memory); and
instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to (see FIG. 23; see ¶ [0244-45], modules/instructions stored in memory):
identify an operating condition of a station that comprises a primary radio and a wakeup radio (see FIG. 22; see ¶ [0115] [0230-31], a STA with WLAN receiver turned off and having a main/primary radio and LP-WUR/wakeup radio), wherein the operating condition includes the wakeup radio of the station being in an active status (see FIG. 11 and 12; LP-WUR is on; see ¶ [0116], LP-WUR is in an activated mode while the main radio is turn off);
(see FIG. 22; see ¶ [0195] [0231], generate/adapt a WUR PPDU including a WUR preamble sequence/time synchronization and WUR data), wherein based at least in part on the wakeup radio of the station being in the active state (see FIG. 11 and 12; LP-WUR is on; see ¶ [0116], LP-WUR is in an activated mode while the main radio is turn off); and
transmit the synchronization beacon according to the adapted transmission timing (see FIG. 22; see ¶ [0231-34], transmit the WUR PPDU including a WUR preamble sequence/time synchronization and WUR data; in addition see ¶ [0096], transmit at predetermined intervals).
Lim does not explicitly disclose refrain from transmitting the synchronization beacon.
However, Subramanian discloses adapt a transmission timing for a series of transmission times for transmitting one instance of a synchronization beacon (see FIG. 11A and 11B; see ¶ [0070] [0072], obtain a sense of timing and send the periodic beacons), wherein the instructions to adapt the transmission timing are further executable to cause the apparatus to refrain from transmitting the synchronization beacon at a first transmission time of the series of transmission times (see FIG. 12; see ¶ [0084-86], refrain to transmit beacon in at least one subslot of the at least one timeslot/first transmission time of the series of transmission times based on a presence of at least one other CP during the at least one subslot) based at least in part on the wakeup radio of the station being in the active state (Lim: see FIG. 11 and 12; LP-WUR is on; see ¶ [0116], LP-WUR is in an activated mode while the main radio is turn off); and
(see FIG. 12; see ¶ [0086], the beacon transmitted in a subband different from a subband used by the at least one other CP for transmission).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide refrain from transmitting as taught by Subramanian, in the system of Lim, so that it would provide to minimize a search effort when tracking/receiving beacons at the receivers by transmitting in subslots (Subramanian: see ¶ [0073], lines 9-12).

Regarding claim 29, the combined system of Lim and Subramanian discloses wherein the transmission timing comprises a periodic transmission pattern, the periodic transmission pattern comprises one or more transmission times of the series of transmission times separated by a beacon period (Lim: see ¶ [0063], periodically transmitting the beacon frame/management frame and Subramanian: see FIG. 11A and 11B; see ¶ [0070] [0072], obtain a sense of timing and send the periodic beacons).

Regarding claim 38, the combined system of Lim and Subramanian discloses wherein the instructions to identify the operation condition of the station are further executable by the processor to cause the apparatus to: 
determine that the wakeup radio of the station is in an active status (Lim: see ¶ [0094], STA is in active mode; see FIG. 11 and 12; LP-WUR is on; see ¶ [0116], LP-WUR is in an activated mode); 
(Subramanian: see FIG. 12; see ¶ [0084-86], refrain to transmit beacon in at least one subslot of the at least one timeslot/first transmission time of the series of transmission times and Lim: see FIG. 11 and 12; LP-WUR is on; see ¶ [0116], LP-WUR is in an activated mode).

Regarding claim 39, the combined system of Lim and Subramanian discloses wherein the synchronization beacon comprises a time synchronization function (TSF) (Lim: see ¶ [0195] [0216], time synchronization function).

Regarding claim 40, the combined system of Lim and Subramanian discloses wherein the instructions to adapt the transmission timing are further executable by the processor to cause the apparatus to:
identify a clock drift of the station (Lim: see ¶ [0166] [0171] [0173], detecting WUR packet which includes time offset/clock drift); and
adapt the transmission timing based at least in part on the identified clock drift (Lim: see ¶ [0166] [0171] [0173], time offset correction and time synchronization).

Regarding claim 43, the combined system of Lim and Subramanian discloses wherein the instructions to adapt the transmission timing are further executable by the processor to cause the apparatus to:
(Lim: see ¶ [0079-81], wait for a slot duration to monitor a medium); and
adapt the transmission timing based at least in part on the configuration of the listen slots (Lim: see ¶ [0079-81], monitoring the medium during the slot; see ¶ [0166] [0171] [0173], time offset correction and time synchronization).

Regarding claim 45, the combined system of Lim and Subramanian discloses wherein the wakeup radio comprises a low-power radio (Lim: see ¶ [0112] [0114], Low-Power Wake-Up Receiver/radio).

Claims 31-36 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Subramanian further in view of Ang et al. (US 2016/0150474 A1) hereinafter “Ang”.

Regarding claim 31, the combined system of Lim and Subramanian does not explicitly disclose receive a wakeup radio capability.
However, Ang discloses receive a wakeup radio capability indication from the station, wherein the operation condition of the station is identified based at least in part on receiving the wakeup radio capability (see ¶ [0040] [0083] [0091], a wireless device/STA transmitting a capability message indicating a low power companion support and wake-up signal).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide receive a wakeup radio (Ang: see ¶ [0044], lines 20-22).

Regarding claim 32, the combined system of Lim, Subramanian and Ang discloses wherein the instructions are further executable by the processor to cause the apparatus to:
receive, from the station, an association request message comprising the wakeup radio capability indication (Lim: see ¶ [0067] [0070], information about various capabilities; and Ang: see ¶ [0083] [0091], a wireless device/STA transmitting a capability message indicating a low power companion support).

Regarding claim 33, the combined system of Lim and Subramanian discloses wherein the instructions are further executable by the processor to cause the apparatus to: receive an indication (Lim: see ¶ [0067] [0070], information about various capabilities), but does not explicitly disclose as a wakeup radio mode indication.
However, Ang discloses receive a wakeup radio mode indication from the station, wherein the operating condition of the station is satisfied based at least in part on the wakeup radio mode indication (see ¶ [0083] [0091], a wireless device/STA transmitting a capability message indicating a low power companion support); and
determine that the station is a wakeup radio mode based at least in part on the received wakeup radio mode indication, wherein the transmission timing is adapted based at least in part on determining that the station is in the wakeup radio mode (see ¶ [0091] [0131], the receiving node is on and awaiting the sync signal).
(Ang: see ¶ [0044], lines 20-22).

Regarding claim 34, the combined system of Lim, Subramanian and Ang discloses wherein the instructions to receive the wakeup radio mode indication from the station are further executable by the processor to cause the apparatus to:
receive the wakeup radio mode indication in an action frame (Lim: see ¶ [0062-63], transmitting a beacon frame; and Ang: see ¶ [0057-58], a sync signal includes a frame).

Regarding claim 35, the combined system of Lim and Subramanian discloses wherein the instructions to identify the operation condition of the station are further executable by the processor to cause the apparatus to: determine that data traffic (Lim: see ¶ [0231], WUR data), but does not explicitly disclose as delay sensitive data traffic.
However, Ang discloses determine that data traffic for the station comprises delay sensitive data traffic (see ¶ [0041], real-time data traffic); and
determine that the station withdrew from a wakeup radio mode based at least in part on determining that the data traffic for the station comprises delay sensitive data traffic (see ¶ [0041] [0085], real-time data traffic and using a regular wave form).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide delay sensitive data traffic as (Ang: see ¶ [0044], lines 20-22).

Regarding claim 36, the combined system of Lim and Subramanian discloses wherein the instructions to identify the operation condition of the station are further executable by the processor to cause the apparatus to: receive indicator information (Lim: see ¶ [0067] [0070], information about various capabilities), but does not explicitly disclose as a power status indicator.
However, Ang discloses receive a power status indicator from the station (see ¶ [0095], determining network coverage poor); and
determine that the station withdrew from a wakeup radio mode based at least in part on the received power status indicator (see ¶ [0095-96], determining network coverage poor and to utilize full-power receiver).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide a power status indicator as taught by Ang, in the combined system of Lim and Subramanian, so that it would provide to improve the power consumption performance of wireless communication devices (Ang: see ¶ [0044], lines 20-22).

Regarding claim 44, the combined system of Lim and Subramanian discloses wherein the instructions to adapt the transmission timing are further executable by the processor (Lim: see ¶ [0070] [0106], a transmission rate), but does not explicitly disclose as a retransmission rate.
However, Ang discloses identify a retransmission rate associated with transmission of a wakeup signal to the station, wherein the retransmission rate is based at least in part on an absence of receiving a polling, or an acknowledge (ACK) message (see ¶ [0066], acknowledgement message; see ¶ [0068], a retransmission rate).
adapt the transmission timing based at least in part on the retransmission rate (see ¶ [0091] [0131], the receiving node is on and awaiting the sync signal).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide a retransmission rate as taught by Ang, in the combined system of Lim and Subramanian, so that it would provide to improve the power consumption performance of wireless communication devices (Ang: see ¶ [0044], lines 20-22).

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Subramanian further in view of Park et al. (US 2014/0204822 A1) hereinafter “Park”.

Regarding claim 41, Lim discloses wherein the instructions to adapt the transmission timing are further executable by the processor to cause the apparatus to: determine that data traffic (see ¶ [0231], WUR data), but does not explicitly disclose as data traffic load.
However, Park discloses identify data traffic load in at least one communication medium associated with transmission of at least the second instance of the one instance of the synchronization beacon to the station (see ¶ [0043], identify that the medium is busy/load); and
(see ¶ [0046], beacon includes signaling information to adjust time/interval).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide data traffic load as taught by Park, in the combined system of Lim and Subramanian, so that it would provide to improve a power saving effect (Park: see ¶ [0107], lines 9).

Allowable Subject Matter
Claims 37 and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241.  The examiner can normally be reached on Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462